Citation Nr: 0303797	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  97-29 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to June 
1982, when he retired.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in part, denied service connection for 
residuals of a fracture to the right wrist, hand and middle 
finger, a middle/low back disorder and skin rash.  The RO 
also denied reopening the claim for service connection for 
hypertension.  The veteran filed a timely notice of 
disagreement (NOD) and substantive appeal.  The RO issued a 
statement of the case (SOC) in September 1997.

The veteran provided oral testimony at a hearing before the 
undersigned Member of the Board at the RO in December 2000, a 
transcript of which has been associated with the claims file.

In February 2001 these matters were before the Board, at 
which time it denied reopening the claim of entitlement to 
service connection for hypertension.  In addition, it denied 
entitlement to service connection for residuals of a fracture 
to the right wrist, hand and middle finger and the issues of 
entitlement to service connection for a low back and a skin 
disorder were remanded for additional development.

In a July 2002 Decision Review Officer's (DRO) decision 
entitlement to service connection for Herpes (claimed as skin 
rash) was granted with a zero percent evaluation effective 
July 11, 1996.  This was a full grant of the benefit sought 
on appeal.  If the veteran disagrees with the evaluation or 
the effective date assigned he must submit notice of 
disagreement to the RO.  This claim is not considered part of 
the current appellate review.  See Grantham v. Brown, 114 
F.3d (Fed. Cir. 1997).

In addition in July 2002 the DRO, in pertinent part, 
continued the denial of service connection for degenerative 
disc disease of the lumbar spine. 


FINDING OF FACT

The competent and probative evidence does not demonstrate 
that the veteran's claimed degenerative disc disease of the 
lumbar spine is causally related to service or to service-
connected disability.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service nor is it proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that in October 1979 the veteran 
complained of a sharp pain in his lower back area.  He 
reported that the pain would start from the thigh area on the 
right leg and go to the small of his back.  There is no 
indication from this medical record that an examination of 
the veteran's back was conducted, nor was a diagnosis 
rendered.  Prior to October 1979, the veteran was examined 
for reenlistment in January 1970.  Clinical evaluation 
revealed a normal spine and the veteran reported that he had 
had no recurrent back pain.  In addition, the veteran 
underwent a periodical medical examination in July 1976; 
again, clinical evaluation revealed a normal spine and the 
veteran reported that he had had no recurrent back pain.  He 
was examined in February 1982 for the purpose of retirement 
from the service.  Upon clinical evaluation it was indicated 
that his spine was normal.  However, the veteran indicated on 
the report of medical history that he did not know whether he 
had ever had recurrent back pain.  

In May 1992 the veteran underwent a VA general medical 
examination for evaluation of residuals of a right knee 
injury with traumatic arthritis, a right knee disorder, 
right-sided pain and hypertension.  At the time of the VA 
examination there was no evaluation of his middle lower back.  
However, upon examination to address his complaint of right-
side pain, the veteran disclosed that he had pain in the area 
of his right mid-lower back which radiated around his trunk 
and inferiorly to the right scrotum.  There was no diagnosis 
rendered concerning the mid-lower back.

In July 1996 the veteran filed, inter alia, an informal claim 
of entitlement to service connection for a middle and lower 
back injury.  In December 1996 he was afforded VA 
examinations of the joints and post traumatic stress disorder 
(PTSD).  Neither examination report revealed any medical 
findings associated with his claimed mid-lower back disorder.  

In April 1997 the RO denied the veteran's claim of 
entitlement to service connection for a middle/low back 
injury.  The veteran filed a timely NOD with the RO's 
determination.  In the NOD he contended that he injured his 
low back while on active duty in October 1979.  In August 
1997 the RO issued a SOC which continued the denial for 
service connection for a middle/low back injury.  The veteran 
filed a substantive appeal in October 1997.

A VA outpatient treatment report dated in November 1997 shows 
that the veteran complained that his back continued to hurt.  
There is no indication that the veteran was examined 
concerning his complaint nor was a diagnosis rendered.  

X-rays of the lumbar spine were taken in June 1997.  The 
findings were compatible with degenerative disc disease at 
L4-L5, and minimal spondylosis at L2-L3.  In addition, mild 
posterior facet arthropathy was identified at L5-S1.

The medical records indicate that the veteran underwent 
outpatient psychiatric treatment at a VA facility; and in 
June 1997, August 1997, September 1997, November 1997, March 
1998, August 1998, December 1998, and June 1999 the clinical 
impressions under Axis III were chronic back pain, among 
other things.  

In July 1999 the veteran appeared at an informal conference 
before a DRO in lieu of a formal hearing.  The informal 
conference was conducted and the DRO's report is of record.  

In December 2000 the veteran proffered testimony at a hearing 
before the undersigned Member of the Board.  He testified 
that he injured his back in 1968 while in Vietnam when he was 
under attack.  He stated that he ran and his foot "got hung 
in one of the things[;]" and someone then stepped on him and 
he fell on his back.  He stated that the next morning his 
back was really sore.  He saw a doctor who said he had pulled 
some muscles in his back.  He stated that he had been 
hospitalized during that time for his knee, but he was also 
having pain from the back.  Hearing Transcript (Tr.), pp. 6-
7.  He reported that he was not prescribed any medication for 
his back, but he was put on light duty and was told to keep 
rotating his pain pills.  He was already taking pain pills 
for his knee.  Tr., p. 9.

A VA examination of the lumbar spine was conducted in May 
2001.  The examiner indicated that the veteran's claims file 
and service medical records were available for his review.  
The veteran reported that his low back pain had become 
significantly worse in 1997 when he had a slip and fall.  He 
stated that he had fallen because his knee gave way.  He 
disclosed that he had sought medical attention and was 
diagnosed with a pulled muscle and it was also noted at that 
time that he had significant degenerative changes to the 
lower lumbar region.  He reported that he had constant low 
back pain with no radicular symptoms.  Examination of the 
lumbar spine revealed flexion and extension of approximately 
fifty- percent normal.  He had restricted right and left side 
bending due to complaints of pain.  X-rays of the lumbar 
spine revealed aggressive degenerative disc changes at L4-5 
more than at L5-S1.  The diagnostic impression was 
significantly symptomatic degenerative disc disease of the 
lumbar spine.  

With regard to the etiology of the veteran's degenerative 
disc disease, the examiner noted that the veteran's medical 
records provide a single visit in October 1979 for back pain 
and there was no evidence of a follow-up visit.  He noted 
that it was unlikely that the single injury identified in the 
service medical records would be causally related to the 
current degenerative state.  He noted further that it was 
generally accepted that degenerative disc changes to the 
spine were the result of a totality of life's experiences and 
were not due to any single injury event other than fractures 
or surgery.  He noted that in his opinion the veteran's 
degenerative disc disease of the lumbar spine was not 
incurred in the service or manifested to a compensable degree 
within one year following the veteran's discharge from the 
service.  He further opined that it is certainly plausible 
that a fall would aggravate longstanding degenerative disc 
changes but would not be likely to accelerate that disease 
process.  In addition, he opined that the simple existence of 
traumatic arthritis of the right knee does not accelerate or 
aggravate degenerative disc disease of the lumbar spine.

In a November 2001 VA outpatient treatment report, it was 
noted that the veteran was seen with chronic low back pain 
and radiculopathy to the bilateral lower extremities.  On 
examination there was multi level degenerative disease of the 
lumbar spine.  The clinical assessment was lumbar spine 
degenerative disc disease without nerve impingement.  A MRI 
[magnetic resonance imaging] showed degenerative joint 
disease but without nerve impingement 

In July 2002 the RO issued a supplemental SOC (SSOC) and a 
DRO's decision which continued the denial of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine.

In October 2002 the veteran was seen at a VA outpatient 
treatment facility for a routine follow-up.  He complained of 
"on and off" low back pain ever since he had a back injury 
in 1997.  He reported that the low back pain was non-
radiating and was not associated with any tingling or 
numbness or any bowel or bladder incontinence.  The diagnosis 
was chronic low back pain.

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the United States Court of 
Appeals for the Federal Circuit has recently held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the claim file, to ascertain whether a remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  The Board notes that the 
development of medical evidence appears to be complete.  By 
virtue of the SOC issued in August 1997, the Board decision 
and remand of February 2001, the SSOC and the DRO's decision 
issued in July 2002, the Board believes that the appellant 
has been given ample notice of the information and/or medical 
evidence necessary to substantiate his claim.  Likewise, he 
has also been given notice that VA has a duty to assist him 
in obtaining any evidence that may be relevant to this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  

In this regard, the Board notes the provisions of 38 C.F.R. 
§ 3.159 contained in the July 2002 SSOC expressly advised the 
veteran that VA would make a reasonable effort to obtain any 
additional evidence which he might identify as pertinent to 
his claim, including evidence such as private medical 
records, employment records, and records from Federal 
agencies.  He was advised of what evidence the RO would 
attempt to retrieve, and of his responsibilities in obtaining 
such evidence (e.g., adequately identifying pertinent records 
and authorizing disclosure by custodians of such records).  
See Quartuccio, supra.  As noted above, the veteran has been 
informed of the evidence that VA had obtained in conjunction 
with his appeal.   

The Board notes that the RO sent the veteran a letter in 
February 2001 requesting names, addresses and dates of all 
treatment provided for his low back disorder and no reply to 
that request for evidence has been received.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
Board believes that the RO obtained all relevant medical 
records that the veteran sufficiently identified.  In fact, 
it is noted in the claims file that in January 2001 the 
veteran was contacted via telephone and he indicated that he 
had no additional evidence to provide.  As discussed in the 
Factual Background, above, the veteran has been afforded a VA 
examination of the spine.  

The Board notes that this claim was initially adjudicated on 
the basis of whether it was well grounded.  It has since been 
adjudicated on the merits of the claim.

In summary, VA has satisfied its duty to assist the appellant 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002)).  The Board therefore finds that no useful purpose 
would be served in undertaking more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  Similarly, as the veteran has indicated no other 
obtainable evidence, development by the Board would serve no 
useful purpose.  For the same reasons, the Board concludes 
that any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran is seeking entitlement to service connection for 
degenerative disc disease of the lumbar spine.  He 
essentially contends that his claimed low back disorder began 
in service.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for a chronic disorder, such 
as arthritis, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. § 1101 (West 1991); 38 
C.F.R. §§ 3.307, 3.309.  To establish a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  In reaching this conclusion, the Board finds the most 
probative evidence of record to be the VA examiner's findings 
and opinion following the May 2001 examination.  After 
conducting a thorough review of the veteran's documented 
medical history and examining him, the examiner concluded 
that it was unlikely that the single injury identified in the 
service medical records (in October 1979) would be causally 
related to the veteran's current degenerative state.  He 
opined that the veteran's degenerative disc disease of the 
lumbar spine was not incurred in the service or manifested to 
a compensable degree within one-year following his discharge 
from the service.  

There is no other contradictory medical opinion of record.  
Based on these findings, the Board concludes that the 
competent medical evidence of record does not establish a 
link between the veteran's currently manifested low back 
disorder and an in-service incurrence.  In fact, medical 
findings are to the contrary.  See Hickson, supra.

Moreover, the evidence shows that the veteran retired from 
service in June 1982, with a normal evaluation of the back.  
There is no post-service medical evidence of treatment for 
the claimed low back disorder until many years after service.  
Therefore, the evidence does not indicate that a chronic back 
disability began in service or continuity of symptomatology 
was demonstrated thereafter.  In this regard, the evidence 
shows that subsequent to service a disorder of the lower back 
was initially mentioned on VA general medical examination in 
May 1992, 10 years after service.  At that time, the veteran 
reported that he had pain that arose from the area of the 
right mid-lower back and radiated around his trunk and 
inferiorly to the right scrotum.  However, there is no 
indication in that report that he had received treatment in 
reference to this complaint.  See Savage v. Gober, 10 Vet. 
App. 488 (1997) (Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology).  Furthermore there was no 
diagnosis rendered at that time with regard to a low back 
disorder.  The October 2002 VA outpatient treatment report 
then indicates the veteran was treated for chronic low back 
pain.   

Although the veteran may sincerely believe that his low back 
disorder is in some way related to his military service, it 
is well established that, as a layperson, he is not 
considered capable of opining, no matter how sincerely, as to 
the etiology of disabilities.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

As noted earlier, in February 2001 the claim of entitlement 
to service connection for a low back disorder was remanded to 
the RO for additional development.  The RO was instructed to 
schedule the veteran for a VA examination and, among other 
things, the examiner was asked to indicate whether the 
veteran's low back disability was causally related to [any] 
service-connected disability in any way.

In considering whether service connection is warranted for 
the veteran's low back disorder on a secondary basis, the 
Board notes that service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2002).  Moreover, when there is aggravation of a nonservice-
connected condition, which is proximately due to, or the 
result of service-connected disease or injury, the claimant 
will be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this instance the probative evidence demonstrates that the 
veteran's degenerative disc disease of the lumbar spine is 
not causally related to or otherwise aggravated in a 
permanent way by any of his service-connected disabilities, 
in particular, traumatic arthritis of the right knee.  At the 
time of the VA examination in May 2001, the veteran reported 
that low back pain had significantly worsened in 1997 after a 
fall at a VA medical center, following which the veteran 
sought treatment.  The veteran stated that the fall was due 
to give way of his knee; he recalled that the subsequent 
diagnosis was a muscle strain and that he was noted at the 
time to have significant degenerative changes to the lower 
lumbar region. 

The RO obtained the VA treatment records from 1997.  
Consistent with the veteran's recollection cited above, a 
June 1997 radiographic study of the lumbar spine demonstrated 
degenerative findings.  The Board observes that traumatic 
changes were not shown or articulated by the radiologist.  
Following a records review, the May 2001 VA examiner's final 
pertinent diagnoses was degenerative disc disease of the 
lumbar spine.  Significantly, although the examiner opined 
that it was certainly plausible that a fall would aggravate 
longstanding degenerative disc changes, there were no final 
diagnoses by this examiner relating a lumbar spine disability 
to traumatic or secondary origins.  Further, he stated that 
in his opinion, the simple existence of traumatic arthritis 
of the right knee does not accelerate or aggravate 
degenerative disc disease of the lumbar spine.  In sum, these 
probative findings and opinions do not support the claim.   

The veteran again reported his 1997 fall and subsequent pain 
during other VA treatment, such as that in October 2002.  
However, there were no findings of lumbar spine disability 
due to service or service-connected disability in these 
records.  As such, they do not provide a basis that supports 
the claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence").  

For the reasons and bases set forth above, the Board finds 
that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine.  Further, the Board finds that there is not an 
approximate balance of positive and negative evidence 
regarding the issue on appeal, so as to warrant application 
of the doctrine of reasonable doubt.  Accordingly, the 
benefit sought on appeal must be denied.




ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

